DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,067,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claimed invention.

Claim Objections
Claim 2 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 2 fails to further distinguish the structure of claim 1 since claim 1 already recites a ceramic layer. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semerad (US 20140091304 A1).
With regards to claims 1-3, Semerad discloses a detector comprising: an oriented polycrystalline layer of thermoelectric material 36, a substrate 32 superimposed on the top surface of the oriented polycrystalline layer so that the back surface is in contact with the oriented polycrystalline layer, first and second electrodes 38, 40 spaced the one from the other and in electrical contact with the oriented polycrystalline layer, wherein said substrate comprises at least one 
With regards to claim 4, Semerad does not explicitly teach the claimed crystal orientations. However, such a modification was generally known to modify the materials thermoelectric properties. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Semerad with the claimed crystal orientations to provide a desired thermoelectric property.
With regards to claim 5, Semerad discloses at least one strip formed by the oriented polycrystalline layer which extends between the first and the second electrodes (Fig. 2).
With regards to claim 6, Semerad discloses the claimed configuration (Fig. 2), but does not explicitly teach wherein the second extremity of each strip of the plurality of strips being in electrical contact with the first extremity of the successive strip of the plurality of the strips. However, it is noted that such a serially connected configuration was generally known and would have been obvious to enable a desired readout.
With regards to claim 7, Semerad discloses the claimed configuration (Fig. 2), but does not explicitly teach wherein the oriented polycrystalline layers of the adjacent strips have opposite grain 
With regards to claim 8, Semerad does not teach the claimed surface roughness. Nevertheless, such a modification would have been known and considered obvious to improve light reflection thus preventing loss of detected light.
With regards to claim 9, Semerad discloses the claimed passivation layer 50.
With regards to claim 10, Semerad does not specify an adhesion layer. However, it is noted that adhesion layers were generally known to adhere adjacent layers to prevent separation. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Semerad with the claimed adhesion layer in view of the recited benefit.
With regards to claim 11, Semerad discloses an absorber layer 42.
With regards to claim 12, Semerad does not teach the claimed substrate. However, providing surface texture to allow a desired optical property was known and considered obvious.
With regards to claims 13, 14, and 19, Semerad does not teach the claimed materials, although they were generally known. It would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Semerad with the known claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regards to claims 15 and 16, Semerad, as modified above, teaches a ceramic substrate which is understood to be opaque to the radiation and sintered during manufacture of said ceramic.
.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884